THEA
                                    TEXAS


                               August   17, 1951



Hon. Robert S. Calvert                          Opinion     No. V-1241
Comptroller   of Public Accounts
Austin, Texas                                   Re:   Validity of appropriation
                                                      in S.B. 322, Acts 52nd
                                                      Leg., R.S., 1951, to make
                                                      a contribution or payment
                                                      to the National Conference
                                                      of Commissioners    on Uni-
Dear    Sir:                                          form State Laws.

           Your request for an opinion relates to the validity of the
appropriation   in Senate Bill 322, Acts of the Fifty-second   Legis-
lature, Regular Session,    1951, of a s,um not to exceed Eleven
Hundred Twenty-five     Dollars ($1125.00)   a year to be expended
as a payment or contribution to the National Conference      of Com-
missioners    on Uniform State Laws.

          After quoting the provision             making     the appropriation   in
question, you ask:

             “Does the language above quoted make an appro-
       priation out of the General Revenue to the Commission
       on Uniform State Laws ? n

          Senate Bill 322 creates a Commission      on Uniform State
Laws, provides for appointment of the Commissioners         by the
Governor,   provides for the organization  of the Commission,     pre-
scribes  its duties, and makes appropriations    to carry out the pur-
poses of the Act.

               Section   5 of the Act   reads    in part:

            “There is hereby appropriated     out of State funds
       not otherwise appropriated     a sum sufficient to make
       a contribution on behalf of this State to the National
       Conference    of Commissioners     on Uniform State Laws
       in t&e sum not to exceed One Thousand, One Hundred
Hon. Robert   S. Calvert,   Page   2 (V-1241)



     Twenty-five    ($1,125.00)   Dollars per annum.       There
     is also hereby appropriated      out of State funds not
     otherwise appropriated      a sum sufficient to defray
     the cost of printing the Commission’s        reports,   and
     to reimburse    members     of Commission     on Uniform
     State Laws for their necessary       expenses in per-
     forming the duties of their office, provided that these
     expenses shall not exceed Two Thousand ($2,000.00)
    ‘Dollars  per annum, and provided further that the
     Commissioners       shall receive no compensation       for
     their services    as Commissioners.      ~ . .I’

          We think the appropriation   is clearly one to the Texas
Commission     on Uniform State Laws created by the Act.      Section
4 of the Act requires the Commissioners       to “attend the meeting
of the National Conference   of Commissioners      on Uniform State
Laws” and further provides that each commissioner         “both in
and out of such National Conference     shall do all in his power to
promote uniformity of state laws, upon all subjects where uni-
formity may be deemed desirable      and practicable.”

           We are not unmindful of the constitutional     restrictions
applicable to appropriation     of public money by the Legislature.
Section 44 of Article III states that the Legislature     shall not
“grant, by appropriation     or otherwise,   any amount of money out
of the Treasury    of the State, to any individual, on a claim, real
or pretended, when the same shall not have been provided for
by pre-existing   law.”   Section 6 ,of Article VIII provides that
‘“No money shall be drawn from the Treasury         but in pursuance
of specific appropriations     made by law; nor shall any appropria-
tion of money be made for a longer term than two years.”             See
also Art. III, Sec. 51.

          We think it was the intention of the Legislature   to hold
the National Conference    of Commissioners   on Uniform State Laws
in the same light as the Council of State Governments      with which
we understand it is affiliated or has a co-operative    agreement.

          Attorney General’s   Opinion O-6395 (1945) held consti-
tutional an appropriation  to carry out the provisions   of Senate
Bill 187, Acts of the Forty-seventh   Legislature,   Regular Session,
1941, creating the Texas Commission      on Interstate Co-operation.
The Commission     was authorized to act with other states co-
.




    Hon. Robert   S. Calvert,   Page   3 (V-1241)



    operating in the Council of State Governments.        The Council
    was declared to be a “joint governmental      agency of this State
    and of the other States which co-operate     with it.”    The hold-
    ing in that opinion has application to the question you present.
    The Texas Commission        on Uniform State Laws is similar in
    character   to the,, Texas Commission   on Interstate Co-opera-
    tion.   Both will act with other states co-operating     with the
    Council of State Governments.

               The Legislature,   no doubt, considered  that certain
    direct public benefits would flow to the State from acting with
    other states co-opsrating    in the Council of State Governments
    and in the National Conference,     and we therefore think the ap-
    propriation   in question is for a public purpose for which the
    Act itself is pre-existing  law.

             We have been favored with an able memorandum         brief
    on the question presented by the Honorable Ben H. Powell, Chair-
    man of the Texas Board of Commissioners       to the National Con-
    ference of Commissioners     on Uniform State Laws, in which it is
    pointed out that the first meeting of the National Conference was
    held in 1892.  In the nearly sixty years of its existence the Confer-
    ence has drafted and approved one hundred seven uniform acts.
    Texas has adopted some fifteen of these acts.

              Moreover,    Senate Bill 322 creating a State Commission
    on Uniform $tate Laws and carrying the appropriation           which is
    the subject of your inquiry is one of seven of these uniform acts
    adopted by the Fifty-second     Legislature.     Thus, it is clear that
    the Legislature  deemed the appropriation       to be for a public pur-
    pose and that it will produce public benefits.       Texas for many
    years has participated    in the conference    through its commis-
    sioners,  serving by appointment of the Governor,        without com-
    pensation or reimbursement       for necessary    expenses.    We under-
    stand that Texas has not heretofore      paid any of the expense of
    the Conference.     It appears that the Legislature     decided that
    the State, having benefited from the Conference        for years, should
    pay part of the expense of the Conference       for the next two years.

              We think the appropriation  in question is authorized
    as one for a public purpose.    Of course, the appropriation   will
    not be valid for a longer term than two years.
Hon. Robert   S. Galvert,   Page   4 (,V-1241)



                            SUMMARY



         The appropriation  is S.B. ,322, Acts 52nd Leg.,
    R.S., 1951, of an amount not to exceed $1125.00     per
    annum for the purpose of making a contribution or
    payment to the National Conference     of Commissioners
    on Uniform State Laws, is an appropriation    to the Tex-
    as Commission    on Uniform State Laws to be expended
    for a public purpose and is valid.

                                                 Yours   very truly,

APPROVED:                                         PRICE DANIEL
                                                 Attorney General
Charles D. Mathews
First Assistant
                                                 B J&L
Price Daniel                                        Everett Hutchinson
Attorney Genenal                                     Executive Assistant

EH:lg:mf